Opinion issued May 24, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00890-CV
                           ———————————
 ANGEL MORTGAGE INCOME RESOURCES AND PRESTON JULIAN,
                     Appellants
                                       V.
                     ROSE GUIDRY KINSEY, Appellee



                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-31312



                         MEMORANDUM OPINION

      Appellants, Angel Mortgage Income Resources and Preston Julian, have

neither established indigence for purposes of appellate costs or paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.
20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellants did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                         2